DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 12/17/2020. Claims 1 and 3-8 are pending and considered below.

Response to Arguments
Regarding the rejection of claims 1 and 7-9 under 35 U.S.C. 101, applicant has amended independent claim 1 to include the limitations of claim 2, including displaying a list of routes. Since the displayed list of routes provides an additional element that integrates the abstract idea into a practical application, the claims are no longer rejected under 35 U.S.C. 101.
Regarding the rejection of claim 9 under 35 U.S.C. 112(b), applicant has cancelled claims 2 and 9 and incorporated amended limitations of claims 2 and 9 into independent claim 1. These amended limitations correct the antecedent basis issues of claim 9. 
Regarding the claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich et al. (US-2017/0213273-A1), applicant argued that Dietrich does not disclose displaying a ranked list of routes based on environment preferences from a user that are based on the user’s preferred senses. 
Claims 4-8 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 depend on cancelled claim 2.
Claims 5 and 6 depend on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich et al. (US-2017/0213273-A1, hereinafter Dietrich).
Regarding claim 1, Dietrich discloses:
collecting, by a computing device, environment map data (paragraph [0038]); 
wherein the environment map data includes one or more environmental zones (paragraph [0023] and FIG. 1, information servers-16a-16c);
receiving, by the computing device, one or more user environment preferences from a user that are based on the user’s preferred senses, wherein the user environment preferences include a user’s preferred environmental zones and non-preferred environmental zones (paragraphs [0029-0030], pollution exposure and best scenery); 
receiving, by the computing device, a destination from the user via a user interface associated with the computing device (paragraph [0028] and FIG. 1, mobility assistant device-18);
determining and displaying a ranked list of routes to the destination based on the user environment preferences (paragraphs [0043-0046] and FIG. 2, analyzer module-30, and output module-34);
wherein determining the ranked list of routes comprises comparing routes to the environment map data and the user’s preferred environmental zones (paragraphs [0043-0044]); 
wherein the ranked list of routes is displayed (paragraph [0046]); and

 Regarding claim 3, Dietrich further discloses:
receiving, by the computing device, a selection of one of the one or more routes from the user (paragraph [0046]);
detecting, by the computing device, an environmental zone on the selected route (paragraphs [0048-0049]); 
comparing, by the computing device, the detected environmental zone to the one or more user environment preferences (paragraphs [0048-0049]); and
alerting, by the computing device, the user of the detected environmental zone (paragraph [0058]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, as applied to claim 1 above, and further in view of Ricci (US-2014/0309864-A1, hereinafter Ricci).
Regarding claim 4, Dietrich does not disclose adjusting settings of a vehicle in response to detecting an environmental zone. However, Ricci discloses a vehicle control system which considers detected location and user preferences, including the following features:

adjusting, by the computing device, settings of a vehicle in response to detecting an environmental zone on the selected route (paragraph [0749]); and 
the vehicle communicating with the computing device via a communication network (paragraph [0233] and FIG. 2, VCS-204, communication network-224, server-228, stored data-232, and profile data-252).
Ricci teaches that a vehicle control system (VCS) should close the sunroof and windows based on the type and severity of environmental conditions (paragraph [0749]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the automatic control of a vehicle sunroof and windows based on environmental conditions of Ricci into the system for determining a navigation route based on pollution exposure and scenery of Dietrich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of mitigating user discomfort from an unpleasant environment. A person of ordinary skill would be familiar with closing vehicle windows when the environment is polluted or otherwise unpleasant.
Regarding claim 5, Dietrich does not disclose closing a vehicle window in a non-preferred environmental zone. However, Ricci further discloses:
closing at least one window of the vehicle in response to detecting a non-preferred environmental zone on the selected route (paragraph [0749]); and
opening the windows of the vehicle in response to detecting a preferred environmental zone on the selected route (paragraph [0749]).
Ricci teaches that a vehicle control system (VCS) should close the sunroof and windows based on the type and severity of environmental conditions (paragraph [0749]). It would have been obvious for .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Ricci, as applied to claim 4 above, and further in view of Delaruelle (US-2017/0274737-A1, hereinafter Delaruelle).
Regarding claim 6, Dietrich in view of Ricci does not disclose a vehicle which automatically circulates the air in a non-preferred environment and automatically intakes air in a preferred environment. However, Delaruelle discloses a vehicle which automatically changes air recirculation mode in response to an air pollution level, including the following features:
circulating the air within the vehicle in response to detecting a non-preferred environmental zone on the selected route (paragraphs [0061] and [0075-0076]; and FIG. 2, air pollution measuring device-14, air pollution reacting device-16, vehicle system-30, climate control unit-36, and air circulation controller-38); and
intaking air from the outside of the vehicle in response to detecting a preferred environmental zone on the selected route (paragraphs [0061] and [0075-0076]; and FIG. 2, air pollution measuring device-14, air pollution reacting device-16, vehicle system-30, climate control unit-36, and air circulation controller-38).
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, as applied to claim 1 above, and further in view of Rakshit (US-2013/0080053-A1, hereinafter Rakshit).
Regarding claim 7, Dietrich does not disclose an odor zone. However, Rakshit discloses dynamic route recommendation based on pollution data, including the following features:
wherein the environmental zones comprise one or more odor zones (paragraphs [0020] and [0033]; FIG. 1, pollution data storage-122, database-124, and pollution analyzer program-130; and FIG. 3, for each navigation route calculate at least one pollution score corresponding to at least one pollution criterion-310, and for each navigation route calculate a cumulative score based on user preference information-312).
Rakshit teaches that a pollution analyzer program should retrieve odor information corresponding to an identified plurality of routes from a database in a pollution data storage unit (paragraph [0020]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the odor zones of Rakshit into the system for determining a navigation route based on pollution exposure and scenery of Dietrich. A person of 
Regarding claim 8, Dietrich does not disclose a sound zone. However, Rakshit further discloses:
wherein the environmental zones comprise one or more sound zones (paragraphs [0020] and [0033]; FIG. 1, pollution data storage-122, database-124, and pollution analyzer program-130; and FIG. 3, for each navigation route calculate at least one pollution score corresponding to at least one pollution criterion-310, and for each navigation route calculate a cumulative score based on user preference information-312).
Rakshit teaches that a pollution analyzer program should retrieve noise information corresponding to an identified plurality of routes from a database in a pollution data storage unit (paragraph [0020]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the noise zones of Rakshit into the system for determining a navigation route based on pollution exposure and scenery of Dietrich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding an unpleasant environment. A person of ordinary skill would be aware that travelers prefer to avoid locations which experience excessive noise levels.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667